Citation Nr: 1741240	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  15-38 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for orchitis.

2.  Entitlement to service connection for residuals of orchitis.

3.  Entitlement to special monthly compensation (SMC) due to loss of use of a creative organ (to include sterility).


REPRESENTATION

Veteran represented by:	Iowa Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from January 1945 to August 1946.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in August 2016; a copy of the transcript is associated with the Veteran's record.  At the hearing the Veteran granted waiver of initial consideration by the RO of any additional evidence received.

In October 2015, the Veteran submitted a Substantive Appeal with regard to two additional issues.  In July 2016, he was notified that this Substantive Appeal was not timely and given instructions on how to appeal this determination.  He has not responded to date, and the Board accordingly does not deem these two issues to be on appeal currently.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDINGS OF FACT

1.  A September 1946 rating decision denied the Veteran service connection for orchitis; the Veteran did not appeal that rating decision, and did not submit new and material evidence within a year of notice of the decision, and it became final based on the evidence of record at the time.

2.  Evidence received since the September 1946 rating decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for residuals of orchitis.

3.  Orchitis shown in service was acute and resolved; chronic residuals of orchitis were not manifested in service; the Veteran does not have current residuals of orchitis shown to be related to his service.

4.  The Veteran is not service-connected for any disability; VA regulations do not provide for SMC when there are no service-connected disabilities.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for residuals of orchitis is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2015); 38 C.F.R. § 3.156 (2016).

2.  Service connection for residuals of orchitis is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  SMC for loss of use of a creative organ is not warranted as a matter of law.  38 U.S.C.A. § 1114(k) (West 2015); 38 C.F.R. § 3.350 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the record and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

Legal Criteria, Factual Background and Analysis

New and Material Evidence

Generally, when the RO denies a claim, and the Veteran does not appeal the denial, such determination is final, and the claim may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. §§ 7105(c).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The RO issued a rating decision in September 1946 denying entitlement to service connection for orchitis based on the determination that orchitis was not found on the Veteran's service separation examination.  The Veteran was notified of the September 1946 rating decision and of his appellate rights.  The Veteran did not appeal that rating decision and no new and material evidence was received within one year of the notice.  Therefore, the September 1946 decision became final.  The RO continued to deny the claim of entitlement to service connection for orchitis in a January 2014 rating decision, and the Veteran submitted a timely notice of disagreement in January 2015. 

The evidence of record at the time of the September 1946 rating decision includes the Veteran's service treatment and personnel records, enlistment and separation medical examinations and his application for compensation.  Evidence received since the September 1946 unappealed rating decision pertinent to the claim for service connection for orchitis, includes VA outpatient treatment records from July 2008 to November 2013, an August 2015 VA examination report and medical opinion, and the transcript of the Veteran's testimony from the August 2016 hearing.  At the hearing the Veteran testified that he is sterile as a result of having orchitis in service.  This lay contention was not previously of record.  Accordingly, and particularly in light of the "low threshold" standard for reopening endorsed by the United States Court of Appeals for Veterans Claims (Court) in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that the additional evidence received is both new and material, and that the claim of service connection for residuals of orchitis may be reopened.  De novo consideration of the claim follows. 

Service Connection

Preliminarily, the Board would note that there is no prejudice in deciding the merits of this claim at the current time, as the RO reopened the claim and considered it on its merits in the August 2015 Statement of the Case.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To substantiate a claim of service connection, there must be evidence of a current claimed disability, incurrence or aggravation of a disease or injury in service, and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-67 (Fed. Cir. 2004).  Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Laypersons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service treatment records (STRs) show that in March 1945, the Veteran had complaints of pain in the left testicle.  On examination the left testicle was swollen and tender.  The diagnosis was mumps.  Another STR dated in March 1945 diagnosed mumps and acute orchitis non-venereal.  In his August 1946 physical examination report at separation, a history of acute orchitis non-venereal, 1945 was noted.  No disease or anatomical defects or any abnormalities related to the testes was noted.  The Veteran's genitourinary system was normal.  

On August 2015 VA male reproductive system conditions examination, the Veteran reported that he had orchitis due to mumps in 1945.  The Veteran did not have erectile dysfunction or any male reproductive organ infections.  On examination, he had a normal penis.  His left testicle was completely atrophied.  He did not have a benign or malignant neoplasm or metastases related to a diagnosed condition.  The diagnosis was orchitis diagnosed in March 1945.  The examiner opined that it was less likely than not (less than 50 percent probability) that the claimed disorder was incurred in or caused by the claimed inservice injury, event or illness.  The rationale for the opinion was that the record shows the Veteran was treated for mumps (epidemic parotitis) in March 1945.  He complained of orchitis (painful testicular swelling) a common complaint with mumps.  The separation examination showed no evidence of continued orchitis, and the medical records shows no evidence of continued orchitis in the following 70 years.  Regarding the Veteran's claim of sterility due to mumps.  The Veteran opined that it was less likely than not (less than 50 percent probability) incurred in or caused by the claimed inservice injury, event or illness.  The rationale was that decreased fertility is not an uncommon consequence of testicular inflammation from mumps and infertility is rare.  While the Veteran has had no children he also has never been married.  The Veteran has no evidence of infertility.

At the August 2016 hearing, the Veteran testified that he had mumps and orchitis in service that has caused him to be sterile.  He stated that when the disease was ridden from his body his testicle atrophied and has been that way ever since.  The Veteran's representative stated that they have no absolute proof that orchitis did in fact cause the sterility.  

In a February 2017 Veterans Health Administration (VHA) letter, the examining doctor stated that the Veteran did have mumps orchitis, correctly diagnosed in 1945, but was not aware of a "current" diagnosis of "orchitis."  The doctor further noted that it was not at least as likely as not that the symptoms of decreased fertility (testicular hypertrophy/atrophy) were etiologically related to the orchitis diagnosed in service.  The doctor noted that decreased fertility must be substantiated with at least two semen analyses, but there was nothing in the medical records indicating a semen analysis being done either prior to or following March 1945, and obtaining a semen analysis on a 96-year-old patient would be meaningless.  Moreover, the physical examination done at the Veteran's discharge from active duty made no mention of any testicular size disparity.  The VHA doctor noted that the Veteran's left testicle "is smaller than his right, nothing more."  Furthermore, cases of male infertility were rarely associated with cases of mumps orchitis, and in the present case no contemporaneous testing was conducted that might have resulted in data collection, the discovery of potential abnormalities, and the making of a diagnosis, and "[i]t is too late to do so now."

On review, the Veteran's STRs do not show he had additional treatment for orchitis or for residuals thereof after the initial diagnoses of mumps and orchitis in 1945.  STRs and the medical examination report at separation are negative for any complaints, treatment or diagnosis of mumps, orchitis or any residuals thereof.  After service, there was no mention of orchitis or residuals until May 2013 when the Veteran filed a VA compensation claim for orchitis and loss of use of a reproductive organ; this was more than 6 decades after the inservice diagnoses of mumps and acute orchitis and separation from military service.  Thus, based on this evidence, the Veteran's orchitis was acute and transitory and resolved without residual disability.  

To establish service connection for residuals of orchitis, the Veteran must present competent evidence relating any such disability to his service.  See 38 C.F.R. § 3.303.  Whether there is a nexus between the claimed residuals (infertility) and service/injuries therein (in the absence of continuity of symptoms), is a medical question, and requires medical expertise.  See Jandreau, supra.  The only competent (medical) evidence that directly addresses the matter of a nexus between residual disability and the Veteran's service is the opinion of the August 2015 VA examiner who opined that it was less likely than not that the claimed disorder was incurred in or caused by the claimed inservice injury, event or illness; and the Veteran's claim of sterility due to mumps is less likely than not incurred in or caused by the claimed inservice injury, event or illness, as well as the February 2017 VHA opinion.  The examiners reviewed the Veteran's medical records, obtained a medical history, offered a rationale for the opinions, and cited to factual data.  The Board therefore finds the opinions highly probative evidence in this matter, and, because there is no competent evidence to the contrary, the Board finds the opinions persuasive.

The Board acknowledges the Veteran's assertion that he is sterile as a result of having mumps and orchitis in service.  While the Board has considered his opinion, he does not possess the medical training or credentials needed to determine whether any asserted sexual or genitourinary dysfunction constitutes sterility or any other chronic disability, and he is not competent to provide an opinion as to the etiology of such disability even if it were found to exist.  The Board places far greater probative weight on the findings included in the report of the August 2015 VA examination and the February 2017 VHA opinion.

Accordingly, the Board finds the preponderance of the evidence is against finding that the Veteran has residuals of orchitis related to his service.  As a preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply, and the appeal seeking service connection for residuals of orchitis must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.

SMC

SMC is authorized in particular circumstances in addition to compensation for service-connected disabilities.  See 38 U.S.C.A. § 1114; 38 C.F.R§ 3.350.  Entitlement to SMC benefits requires that any condition described be due to a service-connected disability.  Here, there is no legal basis for the Veteran's SMC claim because he is not service-connected for any disability.  Therefore, the SMC claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal to reopen the claim of service connection for residuals of orchitis is granted to that extent only.

Service connection for residuals of orchitis is denied.

The claim for SMC for loss of use of a creative organ is denied as a matter of law.




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


